Title: From George Washington to Brigadier General Jacob Bayley, 20 January 1779
From: Washington, George
To: Bayley, Jacob


sir.
Philadelphia 20th Jany 1779

I have your favor of the 25th Ulto. I have heard nothing of Col. Wheelock but hope your fears on his account are groundless—I do not know what dispatches he might have been charged with from others—but he had none from me.
I have given directions to the Commissary Genl of Purchases to have proper care taken of the Stores that have been collected upon the upper part of Connecticut River. I am Sir Yours &.
G.W.
 